


110 HCON 402 IH: Recognizing the historical significance of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 402
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Peterson of
			 Pennsylvania submitted the following concurrent resolution; which was
			 referred to the Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Recognizing the historical significance of
		  the discovery of oil and the birth of the petroleum and natural gas industries
		  on the banks of Oil Creek, Venango County, near Titusville, Pennsylvania on
		  August 27, 1859, and designating the year 2009 as the Sesquicentennial
		  of Oil.
	
	
		Whereas, on August 27, 1859, Colonel Edwin
			 L. Drake drilled the world's first commercial oil well along the bank of Oil
			 Creek, Venango County, near Titusville, Pennsylvania, striking oil at 69½ feet;
		Whereas the world's modern Oil and Gas industries were
			 thus born, resulting in oil booms, technological and business innovations,
			 environmental challenges, and population shifts;
		Whereas Americans became the pioneers of the world's oil
			 industry, creating the first oil tank car, oil pipeline, methods of refining
			 oil, new products for illumination and lubrication and other industry
			 innovations;
		Whereas the entrepreneurial spirit fostered by the
			 discovery of oil in Pennsylvania led to the development of major industries
			 across the Nation, making petroleum a lynchpin of modern industry and finance;
		Whereas the development of petroleum and petroleum-based
			 products from transportation fuels to modern pharmaceuticals have helped make
			 the world as we know it possible;
		Whereas the concurrent development of the natural gas
			 industry has improved the daily lives of citizens around the world;
		Whereas everyday Americans use oil-based products like
			 gasoline, medicine, plastic, cosmetics and others to enhance their daily lives;
		Whereas oil continues to play a vital role in the Nation's
			 energy economy, providing employment and careers for thousands of Americans;
		Whereas approximately 1.8 billion barrels of crude oil are
			 produced annually in 31 of the nation's 50 States, including Alabama, Alaska,
			 Arizona, Arkansas, California, Colorado, Florida, Illinois, Indiana, Kansas,
			 Kentucky, Louisiana, Michigan, Mississippi, Missouri, Montana, Nebraska,
			 Nevada, New Mexico, New York, North Dakota, Ohio, Oklahoma, Pennsylvania, South
			 Dakota, Tennessee, Texas, Utah, Virginia, West Virginia, and Wyoming;
		Whereas 146 refineries operate in 33 States, including
			 Alabama, Alaska, Arkasas, California, Colorado, Delaware, Georgia, Hawaii,
			 Illinois, Indiana, Kansas, Kentucky, Louisiana, Michigan, Minnesota,
			 Mississippi, Montana, Nevada, New Jersey, New Mexico, North Dakota, Ohio,
			 Oklahoma, Oregon, Pennsylvania, Tennessee, Texas, Utah, Virginia, Washington,
			 West Virginia, Wisconsin, and Wyoming;
		Whereas everyday hundreds of oil museums and oil-related
			 historic sites across the country celebrate 150 years of American ingenuity and
			 innovation;
		Whereas, in 2004, the United States Congress designated a
			 708-square mile area in northwest Pennsylvania as the Oil Region National
			 Heritage Area;
		Whereas the 150th anniversary of Drake Well provides
			 Americans the opportunity to discuss our Nation's oil legacy and the complex
			 issues of energy use and consumption that we face today; and
		Whereas the recognition of the year of 2009 as the
			 sesquicentennial of the birth of the oil and natural gas industries will
			 reaffirm our understanding of the significance of the discovery made near
			 Titusville, Venango County, Pennsylvania on August 27, 1859: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the
			 significance of the discovery of oil in Pennsylvania in 1859;
			(2)requests that the
			 President issue a proclamation recognizing the Sesquicentennial of
			 Oil and the accomplishments of the petroleum and natural gas
			 industries; and
			(3)encourages
			 residents of all ages to explore the facts of oil history and the legacy this
			 commodity and all its products, innovations, and challenges represent.
			
